

116 HR 7831 IH: Small Farm to School Act of 2020
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7831IN THE HOUSE OF REPRESENTATIVESJuly 29, 2020Mr. Delgado (for himself and Mr. Sensenbrenner) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Richard B. Russell National School Lunch Act to establish a pilot program to provide selected States with an increased reimbursement for school lunches that are comprised of locally-grown and unprocessed foods, and for other purposes.1.Short titleThis Act may be cited as the Small Farm to School Act of 2020.2.Findings and purpose(a)FindingsCongress finds the following:(1)Across the United States, school food service directors of school lunch programs face very tight budgets, and many find it challenging to shift their procurement practices without additional support.(2)One way to encourage school food service directors to procure more locally-produced and unprocessed foods is to offer reimbursements to provide financial incentives for purchases and ease the process of shifting existing procurement practices.(3)Research suggests that providing financial incentives to school food service directors for purchasing of locally-produced and unprocessed foods, can result in an overall positive economic effect for farmers and local economies.(4)In one such study, Cornell University researchers found that providing an additional $0.05-per-lunch subsidy incentive to school food service directors in New York State that use local fruits or vegetables one day per week would have an overall positive economic effect for farmers and local economies.(5)In a report on Michigan’s 10 Cents a Meal for School Kids and Farms State pilot program, researchers found that providing schools with up to $0.10-per-meal in incentive match funding to purchase and serve Michigan-grown fruits, vegetables, and dry beans resulted in an overall positive economic effect for the State’s economy, doubling the investment of such State in the program.(b)PurposeThe purpose of this Act is to provide incentives for school food service directors of school lunch programs to increase purchases of locally-produced and unprocessed foods from small farmers, thereby providing healthier lunches for children and creating a positive economic effect for small farmers and local economies.3.Locally-produced and unprocessed foods pilot programSection 18 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended by inserting before subsection (b) the following:(a)Locally-Produced and unprocessed foods pilot program(1)In generalThe Secretary shall carry out a grant program to make 3-year grants to 8 States or Indian tribal organizations to provide school food authorities with an increased reimbursement for free and reduced price lunches that are qualified lunches (as defined in paragraph (10)). (2)ApplicationTo be eligible to receive a grant under this subsection, a State or Indian tribal organization shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(3)Selection of States(A)Regional requirementIn awarding grants to States or Indian tribal organizations under this subsection, the Secretary shall select at least one State or Indian tribal organization located in each of the following regions designated by the Administrator of the Food and Nutrition Service:(i)The Mid-Atlantic Region.(ii)The Midwest Region.(iii)The Mountain Plains Region.(iv)The Northeast Region.(v)The Southern Region.(vi)The Southwest Region.(vii)The Western Region.(B)Priority(i)Highest priorityTo the maximum extent practicable, in awarding grants under this subsection, the Secretary shall give the highest priority to a State or Indian tribal organization that proposes in an application under paragraph (2) to carry out a project that, as determined by the Secretary—(I)makes local food products available on the menu of the eligible institution;(II)serves a high proportion of children who are eligible for free or reduced price meals;(III)incorporates experiential, and traditional and culturally appropriate nutrition, food, or agricultural education activities in curriculum planning; (IV)serves a high proportion of children from socially disadvantaged backgrounds;(V)demonstrates collaboration between State and local agencies, Tribal organizations and agencies, agricultural producers or groups of agricultural producers, land-grant colleges and universities, and nonprofit entities;(VI)includes adequate and participatory evaluation plans, as determined by the Secretary;(VII)demonstrates the potential for long-term sustainability;(VIII)increases the availability of locally-produced and unprocessed foods to children; and(IX)meets any other criteria that the Secretary determines appropriate.(ii)Additional priorityIn awarding grants to States or Indian tribal organizations under this subsection, the Secretary shall, in addition to the priority described in clause (i), give priority to—(I)a State or Indian tribal organization with a high quantity and variety of growers of local fruits and vegetables on a per capita basis; and(II)a State or Indian tribal organization with a demonstrated commitment to farm-to-school activities.(4)Use of funds(A)In generalA State or Indian tribal organization that receives a grant under this subsection shall use the grant funds to provide to an additional 2.5 cents reimbursement to each school food authority located in such State for each qualified lunch served by such school food authority.(B)Matching funds requirementA State or Indian tribal organization that receives a grant under this subsection shall provide, toward the cost of the activities assisted under the grant, from non-Federal sources, an amount equal to 100 percent of the amount of the grant.(5)Reports(A)State reportNot later than 1 year after the date of the enactment of this subsection, a State or Indian tribal organization awarded a grant under this subsection shall submit a report to the Secretary that includes—(i)the quantity of locally-grown and unprocessed foods annually purchased and served prior to a grant under this subsection;(ii)the locally-grown and unprocessed foods purchased and served pursuant to a grant under this subsection;(iii)the source, quantity, and cost of each such food described in clauses (i) and (ii); and(iv)an assessment of the activities carried out by such State pursuant to such grant.(B)Department reportNot later than 1 year after the date of the enactment of this subsection, the Secretary shall submit a report to Congress that includes—(i)an analysis of the pilot project under this subsection;(ii)the data reported to the Secretary by participating States and Indian tribal organizations under subparagraph (A); and(iii)a benefit-cost ratio analysis taking into account the increased economic activity on farms, input suppliers, and others employed in the food distribution sector.(6)Supplement, not supplantGrant funds provided under this subsection shall be used to supplement, not supplant, other Federal or State funds available to carry out activities described in this subsection.(7)Allocation of funds(A)In generalOf the funds made available to carry out this subsection in a fiscal year, the Secretary shall make an allocation to the 8 States or Indian tribal organizations awarded a grant under this subsection. Such allocation shall be made on a pro rata basis determined by the total number of reimbursable meals served during the previous school year.(B)AdministrativeOf the funds made available to a State or Indian tribal organization under this subsection, not more than 3 percent may be used for administrative expenses.(8)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $20,000,000 for fiscal year 2020 and each succeeding fiscal year, to remain available until expended.(9)DefinitionsIn this subsection:(A)Farm-to-school activitiesThe term farm-to-school activities includes the following activities:(i)Planting and maintenance of farms or gardens.(ii)Procurement from local agricultural producers.(iii)Educational activities relating to agriculture, nutrition, or food.(B)Locally-producedThe term locally-produced means food that is—(i)raised, produced, and distributed in a locality that is less than 400 miles from the point of sale of such food, or(ii)raised, produced, distributed, and sold within the same State, territory, or Tribal land. (C)Majority-controlled producer-based business ventureThe term majority-controlled producer-based venture has the meaning given the term in section 210A for the Agricultural Marketing Act of 1946 (7 U.S.C. 1627(c)).(D)Qualified lunchThe term qualified lunch means a lunch served by a school food authority under this Act of which at least one component of such lunch is comprised entirely of locally-produced and unprocessed foods procured directly from—(i)an independent producer;(ii)an agricultural producer group, farmer, or rancher cooperative or majority-controlled producer-based venture—(I)that is privately held and incorporated within a 400-mile radius of the school food authority procuring such locally-produced and unprocessed foods; and(II)of which the majority of the owners are located within a 400-mile radius of such school food authority; or(iii)an intermediary—(I)that is privately held and incorporated within a 400-mile radius of the school food authority procuring such locally-produced and unprocessed foods; and(II)of which the majority of the owners are located within a 400-mile radius of such school food authority.(E)UnprocessedThe term unprocessed means only those agricultural products that retain their inherent character. The effects of the following food handling and preservation techniques shall not be considered as changing an agricultural product into a product of a different kind or character: cooling; refrigerating; freezing; size adjustment made by peeling, slicing, dicing, cutting, chopping, shucking, and grinding; forming ground products into patties without any additives or fillers; drying/dehydration; washing; packaging (such as placing eggs in cartons), vacuum packing and bagging (such as placing vegetables in bags or combining 2 or more types of vegetables or fruits in a single package); the addition of ascorbic acid or other preservatives to prevent oxidation of produce; butchering livestock and poultry; cleaning fish; and the pasteurization of milk. (F)StateThe term State means any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, or any other territory or possession of the United States..